DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference character 12 in figure 4 and 5 is not mentioned in the description and also the reference character 112 in figure 6 and 7 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 2 and 6 are objected to because of the following informalities:  
Claim 1 recites the limitation “said pocket” in line 4, 5 and 6. It should be amended to read as –said impervious flexible pocket--.   Appropriate correction is required.
Claim 1 recites the limitation “affixing tabs” in line 4. It should be amended to read as –said flexible affixing tabs --.   Appropriate correction is required.
Claim 2 recites the limitation “said impervious pocket” in line 1-2. It should be amended to read as –-said impervious flexible pocket--.   Appropriate correction is required.
Claim 6 recites the limitation “said pocket” in line 1. It should be amended to read as –-said impervious flexible pocket--.   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An adhesive means or method for attaching in claim 1, is disclosed in paragraph [0006] and [0007] as being and adhesive material. Any adhesive material would read on this claim limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said cold pack volume" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said top edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said bottom edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitations “An adhesive means” and “An adhesive means or “method for attaching said affixing tabs” making it a claim that is directed to neither a “process” nor a “machine”, but rather embraces or overlaps two different statutory classes of invention.  See MPEP 2173.05(p)II and 35 USC 112, second paragraph. Claim 2-6 depend on claim 1 and therefore are rejected. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maxim (US 5,887,437).
Regarding claim 1, Maxim discloses a Self-Adhesive Cold Pack (fig.6; a self-adhering cold pack 210) comprising: a. An impervious flexible pocket also known as a sealed reaction chamber (col.1, line 45-54) containing a cooling agent or material in said cold pack volume that can be stored at room temperature. The cold pack of Maxim can be stored at any temperature including room temperature.  b. A flexible affixing tab attached to said pocket lengthwise from said top edge and said bottom edge of said pocket (see annotated figure below). c. An adhesive means or method for attaching (fig.6; bandage adhesive 34) said affixing tabs to said pocket. d. Adhesive means to temporarily adhere said cold pack to the skin (fig.6, see col.3, line 45-65).
Examiner Note: the claim language contains a limitation method for in a device claim. The examiner is interpreting that as a device claim that has a means for attaching. 

    PNG
    media_image1.png
    360
    876
    media_image1.png
    Greyscale


Regarding claim 2, Maxim discloses the Self-Adhesive Cold Pack of claim 1 is comprised of a rupturable bladder within the said impervious pocket also known as the said reaction chamber (col.4, line 43-68).
Regarding claim 3, Maxim discloses the Self-Adhesive Cold Pack of said claim 1 wherein said cooling agent is made up of a first and second component. An endothermic reaction occurs when said first component and said second components are mixed (col.4, line 43-67).
Regarding claim 4, Maxim discloses the Self-Adhesive Cold Pack of claim 3 wherein said first component is water and said second component is ammonium nitrate (col.5, line 1-12).
Regarding claim 6, Maxim discloses the Self-Adhesive Cold Pack of claim 1 wherein said pocket could have multiple dimensions enabling the ability to adhere to any individual ranging from infants to adults and on any location of the body, from smaller areas to larger areas, but not limited to one size. The claim limitation does not provide any specific dimension that allows for the cold pack to be multiple dimensions. The cold pack of Maxim is flexible and could have a multiple dimension by folding if desired and can be adhere to individual ranging from infants to adults (claim 20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maxim (US 5,887,437) in view of Fladoos (US 10,350,109).
Regarding claim 5, Maxim discloses the Self-Adhesive Cold Pack of claim 3 wherein said first component is water. However, Maxim does not disclose having an alternative said second component is ammonium chloride. 
Fladoos teaches a flexible adhesive kinesiology/physio tape configured to provide thermo-dynamic cooling (abstract). The tape includes a first layer of flexible adhesive high-quality porous fabric; a second layer of flexible self-adhesive or skin adhesive high-quality porous fabric; and a third layer of flexible endothermic material, sandwiched between the first and second layers. Fladoos further teaches in a first embodiment, the reactants are dry solid compounds such as ammonium nitrate, calcium ammonium nitrate, potassium chloride, ammonium chloride or urea and the tape is adapted for activation by breaking a barrier separating water filled chambers and chambers with one or more of the dry compounds, allowing them to mix to initiate the endothermic reaction (col.1, line 57-67). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the device of Maxim with any commonly known material, including alternative compound that includes ammonium chloride as taught by Fladood since that would produce the predictable result of allowing the device to have particular characteristics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794